NO. 07-07-0003-CR

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL C


MARCH 7, 2007

______________________________


EUGENE WELCH,


									Appellant

v.


THE STATE OF TEXAS,


									Appellee
_________________________________


FROM THE 108th DISTRICT COURT OF POTTER COUNTY;


NO. 53,245-E; HON. ABE LOPEZ, PRESIDING

_______________________________


ORDER OF DISMISSAL

_______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
	Appellant, Eugene Welch appeals his conviction for aggravated robbery.  The
certification of right to appeal executed by the trial court states that the "defendant has
waived the right of appeal."  This circumstance was brought to the attention of appellant
by letter dated February 23, 2007, and ten days were granted him to obtain an amended
certification entitling him to appeal or otherwise explain why the appeal should continue. 
Within that period, appellant requested counsel but did not tender an amended certification
nor explain why the appeal should not be dismissed.  Nor did he ask for an extension of
time to do either.
	No certification permitting the appeal having been filed, we dismiss the appeal per
Texas Rule of Appellate Procedure 25.2(d).
	The appeal is dismissed.

							Per Curiam

Do not publish.
















 

e actually received by the Clerk of this Court on or before noon on Monday, February
6, 2006.  No further motions for extension of time will be considered.  
	Failure to file the reporter's record as directed by this Court's order may result in one
or more of the following:
	(1) a hearing requiring Debby Murphy to show cause why she should not be
held in contempt;
	(2) a complaint to the Court Reporter's Certification Board;
	(3) appropriate sanctions; or
	(4) abatement to the trial court for appropriate action.

	It is so ordered.
							Per Curiam